Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Election/Restrictions

The applicant added claims 27-29  to the examination 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-29 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The applicant has further amended the claim the claims to wherein the handheld mobile device is configured to be operated while being held by a cashier and presented to the patron, and wherein the handheld mobile device is transportable by being affixed to an accessory worn by the cashier.
The applicant has further added wherein the handheld mobile device is configured (1) to print, or issue an instruction to a printer to print, a receipt, or, (2) at the customer’s option, to email an image of a receipt to the customer.
The specification teaches “[t]he device can be a portable module such as the portable module 20 shown in Figure 1. In some circumstances, the mobile cashier may temporarily affix the device to a belt   attachment or a fanny pack, for example, in lieu of hand-carrying it.

    PNG
    media_image1.png
    335
    532
    media_image1.png
    Greyscale

The specification does not describe the invention commensurate in scope with the newly cited claimed language . 

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA35 U.S.C. 112, the applicant), regards as the invention.

The limitation “a...device....configured to read or receive card or account information” is indefinite. In one construction it reads, ( read or receive card) OR account information. In another construction, it reads, read or (receive card or account information). Neither construction is unambiguous. In addition, the claim also includes the limitation “further including a card data receiver configured to acquire data from a card having an EMV chip”, it is not clear if the two devices are one in the same or if this is in fact a second receiver.

The applicant presented no arguments but did amend the claim as follows;

  providing a handheld mobile device configured to read or receive at least one of card information or account information, the handheld mobile device including () an interface unit configured to allow an electronic check transaction comprising an Automated Clearing House transaction and further including (ii) a card data receiver configured to acquire data from a card having an EMV chip. The scopes of the interface unit versus the card data receiver remain ambiguous. 

The examiner finds this construction to be vague and indefinite . 

The limitations  “read” or “receive”  “card”  or “account information” render four combinations with the handheld mobile device having an interface unit and a card date receiver. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
Not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability s hall not be negated by the manner in which the invention
was made.

Claim(s) 38 and 26-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over DECRISTOFORO US Patent 8140434 in view of Williams US 20070080207 further in view of Cowen US Patent Publication 20090210299 further in view of Potts et al.  US 20060131395 A1

The prior art teaches the following elements but does not expressly teach the bolded limitations.
 
A method and apparatus, for making a patron's funds available to the patron for gaming at a gaming establishment, the method comprising: providing a handheld mobile device configured to read or receive card or account information (col. 2, In. 20), the handheld mobile device including an interface unit configured to allow an electronic check transaction comprising an Automated Clearing House transaction (col. 3, In. 35) and further including a card data receiver configured to acquire data froma card having an EMV chip, reading or receiving card or account information by the card data receiver of the handheld mobile device (col. 2, In. 20); verifying an identity of the patronon the handheld mobile device (col. 1, In. 55); and when the identity of the patron is verified, on a display included in the handheld mobile device, allowing the patron to input an electronic endorsement (col. 1, In. 55); directing, via a gateway server, the transaction from an entertainment area of the gaming establishment to at least one other server, the gateway server being connected to at least one network, wherein the gateway server is configured to direct the transaction based on a transaction type, wherein the handheld mobile device is configured to ask the patron if the transaction is acceptable and to initial the display with a stylus or finger such that after the patron makes the electronic endorsement the handheld mobile device is configured to insert the endorsement on the display into an electronic image (col 3. In. 15—col. 4, In. 24) and the handheld mobile device is configured to transfer the electronic image to an image repository (col. 3, In. 38, col. 2, In. 42) wherein the display is operable by the patron to signify selection of an option indicated by text, wherein the handheld mobile device includes a keypad or a digital image of a keypad, and wherein the handheld mobile device is voice activatable.

As to the limitation handheld mobile device, the William’s reference teaches “ATMs having various other configurations may be utilized, so long as the ATMs enable performance of a process in accordance with the principles of the invention. Indeed, any computing systems communicatively coupled to a network and adapted to provide a user a secure method of communication to access accounts, perform financial (e.g., cash advance or loan) transactions in accordance with principles of the
 invention and check account balances without the need for a human service provider, may be utilized and come within the scope of the invention. Non-limiting examples of such computing systems may include kiosks, PCs, mobile computing devices and point-of sale systems”. Thus, it would have been obvious for one skilled in the art at the time to have combined the references and substitute a mobile handheld device for the device of the primary references as motivated by the well known advantages of mobile technologies. As to the EMV chip credit card technology, Cowen teaches that EMV cards were known. The use thereof for the purpose intended would have been obvious for one skilled in the art at the time (par. 14). 

The applicant further amended the claim to    wherein the handheld mobile device is configured to be operated while being held by a cashier and presented to the patron, and wherein the handheld mobile device is transportable by being affixed to an accessory worn by the cashier. Potts et al. teaches    Kiosk, ATM or wireless device are art recognized alternative within the gaming environment. It would have been obvious to one skilled in the art at the time to combine the teaching as motivated by the well known advantages of mobile devices. 
27. The system of claim 26, wherein the handheld mobile device is configured to obtain electronic initials and an electronic signature from the customer (DECRISTOFORO, col. 2, ln 42).
28, The system of claim 26, wherein the handheld mobile device is configured (1) to print, or issue an instruction to a printer to print, a receipt, or, (2) at the customer’s option, to email an image of a receipt to the customer (DECRISTOFORO, col. 3, ln 11) .
29. The system as set forth in claim 26, wherein the electronic image comprises a record of acceptance/endorsement (DECRISTOFORO , col 3. In. 15—col. 4, In. 24).

Response to Arguments

 The applicant argues that Williams does not disclose any detail regarding the mobile computing devices, let alone teach or suggest anything regarding the “handheld” claim 38. Therefore, Williams does not teach or suggest a “the handheld mobile device is configured to be operated while being held by a cashier and presented to the patron” and “the handheld mobile device is transportable by being affixed to an accessory worn by the cashier,” as recited in claim 38.
The examiner is not persuaded by this argument as the applicant’s specification is no more enabling than the Williams disclosure, handheld is broad enough in scope to read on a laptop or the like and newly cited Potts reference teaches the art recognized equivalence. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 1OAM-8PM PCT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter. uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like

Application/Control Number: 14/222,129 Page 7 Art Unit: 3698 assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD C WEISBERGER/

Primary Examiner, Art Unit 3698